                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

                                             §
 IN RE:                                      §    CHAPTER 7
                                             §
 ORLY GENGER,                                §    CASE NO. 19-10926-TMD
                                             §
           Debtor.                           §


   NOTICE REGARDING SUPPLEMENTAL INFORMATION FILED UNDER SEAL

         PLEASE TAKE NOTICE that, pursuant the Order Requiring Supplemental Information

Filed Under Seal [ECF No. 49] (the “Order for Information”), entered by the Bankruptcy Court

in the above-referenced Bankruptcy Case, pursuant to Rule 9018 of the Federal Rules of

Bankruptcy Procedure and 11 U.S.C. § 107, Arie Genger (“Arie” or “AG”) hereby responds,

including providing responsive chart with respect to each of the redacted statements or documents

listed in the chart filed under seal by Sagi Genger (“Sagi” or “SG”) on September 30, 2019.

         The Order for Information relates to the Motion for an Order, Pursuant to Bankruptcy Rule

9018 and Section 107(b) of the Bankruptcy Code, Authorizing Sagi Genger to File Under Seal

Certain of the Exhibits and Portions of the Motion to Dismiss Bankruptcy Case or, Alternatively,

to Transfer Venue, and Memorandum of Law in Support [Doc. No. 31] (the “Motion to File Under

Seal”), filed by Sagi on September 13, 2019. Arie reserves the right to more fully to the Motion

to File Under Seal or the Motion to Dismiss through separate briefing. Arie also reserves any

objection to admissibility of any of the exhibits or testimony at the hearings on the Motion to File

Under Seal, the Motion to Dismiss or any other hearings in this Case. In fact, Arie takes the

position that the most of the exhibits (including, without limitation the depositions) will not be

admissible at a hearing on either of the motions and should not be considered by the Court.




118754.000001 4816-7254-9032.5                                                          Page 1 of 6
Without waiving any such objections, Arie provides the supplemental information required by the

Court’s Order for Information, through the general objections below, and the detailed chart,

attached hereto as Exhibit A:

                                   GENERAL OBJECTIONS

         The Motion to File Under Seal has no merit under fact and law. Bankruptcy Rule 9018

and section 107(b) of the Bankruptcy Code authorizes this Court to protect parties from disclosure.

The Motion to File Under Seal seeks to turn the rule on its head by forcing disclosure of

information that has been deemed confidential by another federal district court in a different

proceeding. On February 7, 2019, the United States District Court for the Southern District of

New York entered a Protective Order (the “SDNY Protective Order”) in the case styled Genger v.

Genger, Case No. 17-cv-8181-vsb-dcf. A true and correct copy of the SDNY Protective Order is

attached hereto as Exhibit B.

         In March 2019, Arie and others produced substantial records pursuant to the SDNY

Protective Order and a subsequent order entered in the United States District Court for the Southern

District of Florida, adopting the terms of the SDNY Protective Order.

         Sagi did not challenge the terms of the SDNY Protective Order or the confidential

designations at the time of the production, over six months ago. Only now, months later and

through the Motion to File Under Seal, Sagi seeks to undermine and overturn two federal district

courts’ orders. Because there is no authority under section 107(b) of the Bankruptcy Code and

Rule 9018 of the Federal Rules of Bankruptcy Procedure to force disclosure of information deemed

confidential by other district courts, Arie generally objects to all redacted statements and

documents. While Arie did produce many documents pursuant to the SDNY Protective Order,

many of the proposed exhibits filed by Sagi on September 30, 2019, appear to have removed the




118754.000001 4816-7254-9032.5                                                          Page 2 of 6
Bates stamps indicating how Sagi came into possession of such documents. Only Exhibit Z

maintains some of the Bates stamps including “AGENGER” or “RF” labels, indicating that such

documents were produced pursuant to the SDNY Protective Order. Because all other Bates labels

appear to have been removed, it is unclear how Sagi came into possession of such documents and

whether such documents were produced subject to the SDNY Protective Order or with similar

protections. To the extent such documents and information remain protected under prior court

orders or applicable law, Arie generally objects to public disclosure in this Bankruptcy Case and

reserves all rights.

         Arie further objects to the public release of the information and exhibits listed in Sagi’s

chart because Sagi has served discovery in this court, seeking the very same documentation

through Rule 45 of the Federal Rules of Civil Procedure, made applicable in this Case through

Rule 9016 of the Federal Rules of Bankruptcy Procedure. Through the Motion to Seal, Sagi is

attempting to limit the protections provided to his father by the protections provided by relevant

rules of procedure. On or about September 16, 2019, Sagi attempted to serve Arie and several

other persons with Rule 45 subpoenas, seeking depositions and 44 separate requests for production

of documents.         Without conceding whether Arie had been served with the Supboena, the

undersigned counsel for Arie and John Dellaportas, as counsel for Sagi, agreed that the Arie would

file a response (but not produce any documents or appear for deposition) by Monday, October 7,

2019. Arie will serve his objections to that subpoena by October 7, 2019, and intends to express

his willingness to produce certain documents that were previously designated as confidential

pursuant to the SDNY Protective Order and agree that any other relevant documents will be

produced subject to a confidentiality order entered by this Court.




118754.000001 4816-7254-9032.5                                                          Page 3 of 6
         Arie further objects to the attachment and use as evidence of any of the depositions, which

were taken in a case between Sagi and the Debtor pursuant to the terms of the SDNY Protective

Order and deemed confidential thereunder. Attaching these transcripts as public exhibits without

leave of the courts entering such orders would violate such courts’ orders. Further, applicable

rules of evidence and procedure, including FRCP 32(a) and FRE 801-803, do not allow for the

filing and use of complete transcripts in this Bankruptcy Case, where the parties and subject matter

in this Bankruptcy Case differ from the parties and subject matter in the Genger v. Genger

proceeding pending before the Southern District of New York. Arie is willing to appear at a

hearing on the related motion, to the extent that his testimony is relevant. Arie is also willing to

sit for a deposition in Austin, at a time mutually convenient. In the event that Arie is unavailable

to appear at the hearing on the related motions, Sagi should be required to designate the portions

of a deposition taken in this case that he intends to use at a hearing on the related motion. Such

process will allow Arie an opportunity to counter-designate and interpose objections at such

hearing.

         Finally, with respect to the redacted text listed in the chart filed under seal, Arie disputes

the allegations. Subject to the foregoing, Arie does not object to the publication of the redacted

statements.



                   [Remainder of the Page intentionally left blank; signature to follow]




118754.000001 4816-7254-9032.5                                                             Page 4 of 6
   Dated: October 3, 2019        Respectfully submitted,

                                 DYKEMA GOSSETT PLLC

                                 By: /s/ Deborah D. Williamson
                                    Deborah D. Williamson
                                    State Bar No. 21617500
                                    dwilliamson@dykema.com
                                    Danielle N. Rushing
                                    State Bar No. 24086961
                                    drushing@dykema.com
                                    112 East Pecan Street, Suite 1800
                                    San Antonio, Texas 78205
                                    Telephone: (210) 554-5500
                                    Facsimile: (210) 226-8395

                                    and

                                    Aaron M. Kaufman
                                    State Bar No. 24060067
                                    akaufman@dykema.com
                                    Comerica Bank Tower
                                    1717 Main Street, Suite 4200
                                    Dallas, Texas 75201
                                    Telephone: (214) 462-6400
                                    Facsimile: (214) 462-6401

                                 ATTORNEYS FOR ARIE GENGER




118754.000001 4816-7254-9032.5                                          Page 5 of 6
                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2019, a true and correct copy of the foregoing document
was served by electronic notification by the Electronic Case Filing system for the United States
Bankruptcy Court for the Western District of Texas and on the following:

         Mr. John Dellaportas                                      Via E-mail and Fax
         EMMET, MARVIN & MARTIN LLP
         120 Broadway, 32nd Floor
         New York, New York 10271
         jdellaportas@emmetmarvin.com
         Facsimile: (212) 238-3100

                                              /s/ Danielle N. Rushing
                                             Danielle N. Rushing




118754.000001 4816-7254-9032.5                                                        Page 6 of 6
EXHIBIT A
                                                                            Exhibit A



    Paragraph/Exhibit Description                                                    Response
                                                                                     Subject to the General Objections, no objection to
    Exhibit B                    Genger Litigation Trust Agreement
                                                                                     publication.
                                                                                     Subject to the General Objections, no objection to
    Exhibit C                    TAS Client Trust Ledger
                                                                                     publication.
                                                                                     The Settlement Agreement, by its own terms, is
    Exhibit J1                   Settlement Agreement and Release (2013)             confidential and was produced under the terms of the
                                                                                     SDNY Protective Order.
                                                                                     See General Objections – Filing of the transcript
                                 Oral Deposition of Michael Paul Bowen, dated
    Exhibit M2                                                                       taken in a prior case, in its entirety, is improper
                                 October 05, 2018
                                                                                     under FRCP 32 and FRE 801-803.
                                                                                     Arie Genger has no position on the use of this
    Exhibit Q                    Oral Deposition of Orly Genger, dated March 7, 2019
                                                                                     deposition, subject to the General Objections.
                                                                                     This proposed exhibit was not included in the
                                                                                     documents filed on September 30, 2019, and, thus,
    Exhibit R                    March 31, 2017 Agreement
                                                                                     Arie is unable to respond beyond the General
                                                                                     Objections set forth above.
                                 Amended and Consolidated Secured Promissory Note Subject to the General Objections, no objection to
    Exhibit S
                                 (Arie)                                              publication.
                                                                                     Subject to the General Objections, no objection to
    Exhibit T                    Secured Promissory Note (Herschmann)
                                                                                     publication.
                                                                                     Subject to the General Objections, no objection to
    Exhibit U                    Subordination Agreement
                                                                                     publication.
                                                                                     Subject to the General Objections, no objection to
    Exhibit V                    Metadata Evidence
                                                                                     publication.
                                                                                     Subject to the General Objections, no objection to
    Exhibit W                    Additional metadata evidence
                                                                                     publication.
                                                                                     Subject to the General Objections, no objection to
    Exhibit X                    Schedule of Loans to Arie Genger
                                                                                     publication.

1
    Sagi contends that the exhibit should not have been marked as confidential.
2
    Sagi contends that the exhibit should not have been marked as confidential.


118754.000001 4816-7254-9032.5                                                    i
                                                                             Exhibit A


                                                                                         See General Objections – Filing of the transcript of a
                                                                                         deposition taken in a prior case, in its entirety, is
                                 Oral Deposition of Lance G. Harris, dated May 14,
    Exhibit Y3                                                                           improper under FRCP 32 and FRE 801-803. Also,
                                 2019
                                                                                         the deposition was taken under the terms of the
                                                                                         SDNY Protective Order and deemed confidential.
    Exhibit Z                    Amended and Consolidated Secured                        Subject to the General Objections, no objection to
                                 Promissory Note and related correspondence              publication.
                                                                                         See General Objections – Filing of the transcript of a
                                                                                         deposition taken in a prior case, in its entirety, is
                                 Oral Deposition of William Fischer, dated Thursday,
    Exhibit AA                                                                           improper under FRCP 32 and FRE 801-803. Also,
                                 May 2, 2019
                                                                                         the deposition was taken under the terms of the
                                                                                         SDNY Protective Order and deemed confidential.
                                 State Court Transcript Excerpt From Case 1:17-cv-       Subject to the General Objections, no objection to
    Exhibit BB4
                                 08181-VSB-DCF                                           publication.
                                                                                         This information was not provided by Arie Genger
    Exhibit DD                   Centurion Card Statement
                                                                                         and it is not confidential as to him.
                                                                                         See General Objections. This document was
                                                                                         produced under the terms of the SDNY Protective
                                 Vanguard Brokerage Account — Wire Transfer              Order and further contains personally identifiable
    Exhibit FF
                                 confirmation                                            information that would be protected by Bankruptcy
                                                                                         Rule 9018 and 11 U.S.C. 107(b) even in the absence
                                                                                         of another court’s protections.
                                                                                         See General Objections – Filing of the transcript of a
                                                                                         deposition taken in a prior case, in its entirety, is
    Exhibit HH                   Oral Deposition of Arie Genger, dated April 3, 2019     improper under FRCP 32 and FRE 801-803. Also,
                                                                                         the deposition was taken under the terms of the
                                                                                         SDNY Protective Order and deemed confidential.




3
    Sagi contends that the exhibit should not have been marked as confidential.
4
    The exhibit should not have been marked as confidential.



118754.000001 4816-7254-9032.5                                                    ii
EXHIBIT B
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 1 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 1 of 9

                                                                   lJSDCSDNY
                                                                   DOCUMENT
                                                                  . ELECTRONICALLYFILED                     X

UNITED STATES DISTRICT COURT                                        DOC#:--~,....,..--
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: V 7 /,c1 __          ,...

---------------------------------------------X
DALIA GENGER,
                                                              No. 17-cv-08181-VSB-DCF
             Plaintiff,
                          -v-                                 PROTECTIVE ORDER

SAGI GENGER,

             Defendant/Third-Party Plaintiff,

                          -v-

ORLY GENGER,

             Third-Party Defendant.
-----------------------------------------------------X
        Sagi Genger and Orly Genger having agreed to the following tenns of confidentiality,

and the Court having found that good cause exists for the issuance of an appropriately-tailored

confidentiality order to govern the post-judgment discovery phase of the third-party action

brought by Sagi Genger against Orly Genger, it is therefore hereby

        ORDERED that Sagi Genger and Orly Genger shall adhere to the following terms, upon

pain of sanctions and contempt:

        1.        Any person subject to this Order who receives from any other person any

"Discovery Material" (i.e., infonnation of any kind provided in the course of post-judgment

discovery in this action) that is designated as "Confidential" pursuant to the tenns of this Order

shall not disclose such Confidential Discovery Material to anyone else except as expressly

pennitted hereunder.

        2.        The person producing any given Discovery Material may designate as

Confidential such material as consists of:
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 2 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 2 of 9




        (a)    previously nondisclosed financial information (including without limitation tax

               returns, net worth statements, financial account statements; accountant work

               papers and communications, etc.)

       (b)     previously nondisclosed material relating to ownership or control of or interest

               in any asset, real estate, business entity or trust;

       (c)     previously nondisclosed business plans, product development

               information, or marketing plans;

       (d)     any information of a personal or intimate nature regarding any

               individua\; or

       (e)     any other category of information hereinafter given confidential status by

               the Court.

       3.      With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person's counsel may designate

such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility, and by also

producing for future public use another copy of said Discovery Material with the confidential

information redacted. With respect to deposition transcripts and exhibits, a producing person or

that person's counsel may indicate on the record that a question calls for Confidential

infonnation, in which case the transcript of the designated testimony shall be bound in a separate

volume and marked "Confidential Information Governed by Protective Order" by the reporter.

       4.      Confidential Discovery Material concerl}ing the ownership of the home in Tel

Aviv, Israel shal1 be designated by marking the material "Confidential -Attorneys' Eyes Only."

In addition to the other protections and use-restrictions described herein, including paragraph 6


                                                   2
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 3 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 3 of 9




below, material designated according to this paragraph may be viewed only by (a) legal counsel

for Sagi Genger who are representing him in connection with the enforcement of the Judgment

(defined below), (b) Hebrew translators, and (c) practitioners oflsraeli real estate law other than

David Parnes or his counsel, and shall not be disclosed (i) to Sagi Genger himself, whether or not

he is or becomes a licensed attorney and whether or not he is serving as his own legal counsel, or

(ii) any other individual or party. "Confidential - Attorneys' Eyes Only" Discovery Material

shall not be shown to fact or expert witnesses pursuant to the other provisions of this Protective

Order, absent further leave of this Court.

       5.      All Confidential Discovery Material -including Confidential Discovery Material

designated as "Attorneys' Eyes Only" - may be used solely in this action (including for

discovery disputes and fee applications), and/or in any other proceeding or action brought to

enforce or collect the final judgment against Orly Genger, dated August 17, 2018 (ECF Doc. No.

112) (the "Judgment"), including locating and levying against any assets of Orly Genger and

setting aside any fraudulent conveyances made by Orly Genger (so long as the sole purpose of

such fraudulent conveyance action is to set aside a conveyance that would enable Sagi Genger to

enforce the Judgment). If the fraudulent conveyance action is not solely for the purpose of

judgment enforcement, Sagi Genger must make an application to this Court for pennission to

modify this Protective Order to use the Confidential Discovery Material for a purpose other than

that which is contemplated herein.

       6.      No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other

person whomsoever, except to:




                                                    3
  Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 4 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 4 of 9




       (a)     Sagi Genger (except with respect to materials designated as Confidential -

               Attorneys' Eyes Only; see paragraph 4)

       (b)     counsel retained by Sagi Genger specifically for this action and who are

               representing him in connection with enforcement of the Judgment, including any

               paralegal, clerical and other assistant employed by such counsel and assigned to

               this matter;

       (c)     as to any document, its author, its addressee, and any other person indicated on

               the face of the document as having received a copy;

       (d)     any witness who counsel for a party in good faith believes may be called to testify

               at trial or deposition in this action, provided such person has first executed a Non-

               Disclosure Agreement in the fonn annexed as an Exhibit hereto;

       (e)     any person retained by a party to serve as an expert witness or otherwise provide

               specialized advice to counsel in connection with this action, provided such person

               has first executed a Non-Disclosure Agreement in the fotm annexed as an Exhibit

               hereto;

       (f)     stenographers engaged to transcribe depositions conducted in this

               action; and

       (g)     the Court and its suppo1t personnel.

       7.      Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d) or S(e) above, such person shall be provided by counsel with a

copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as

an Exhibit hereto stating that that person has read this Order and agrees to be bound by its te1ms.

Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce



                                                4
                         Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 5 of 9
                           Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 5 of 9




                      it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)

                      or at the conclusion of the case, whichever comes first.

                             8.      If at any time prior to the trial of this action, a producing person realizes that some

                      portion[s] of Discovery Material that that person previously produced without limitation should

                      be designated as Confidential or Confidential -Attorneys' Eyes Only, he may so designate by so

                      apprising all parties in writing, and such designated portion[s] of the Discovery Material will

                      thereafter be treated as Confidential under the terms of this Order.

                             9.      All Confidential Discovery Material filed with the Court, and all portions of

                      pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

                      Material, shall be filed under seal with the Clerk of the Court and kept under seal until further

                      order of the Court. The parties will use their best efforts to minimize such sealing. In any event,

                      any party filing a motion or any other papers with the Court under seal shall also publicly file a

                      redacted copy of the same, via the Court's Electronic Case Filing system, that redacts only the

                      Confidential Discovery Material itself, and not text that in no material way reveals the

                      Confidential Discovery Material.

                             1O.     Any party who either objects to any designation of confidentiality, or who, by

                      contrast, requests still further limits on disclosure may at any time serve upon counsel for the

                      designating person a written notice stating with particularity the grounds of the objection or

                      request. If agreement cannot be reached promptly, counsel for all affected persons will

                      convene a joint telephone call with the Court to obtain a ruling.

                              11.    The Court retains unfettered discretion whether or not to afford confidential

                      treatment to any Confidential Document or infonnation contained in any Confidential Document




                                                                     5 '




------- - - - - -   --------------------------------------------
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 6 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 6 of g




submitted to the Court in connection with any motion, application, or proceeding that may result

in an order and/or decision by the Court.

        12.    Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure

of such material.

       13.     If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

Disclosed Infonnation"), such disclosure shall not constitute or be deemed a waiver or forfeiture

of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       14.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

       15.     Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       16.     The receiving party may move the Court for an Order compelling production of

the Inadvertently Disclosed Info1mation. The motion shall be filed under seal, and shall not

assert as a ground for entering such an Order the fact or circumstances of the inadvertent

production.




                                                 6
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 7 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 7 of 9




        17.    The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Infonnation. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

       18.     This Protective Order shall survive the termination of the litigation. Within 30

days of the final disposition of this litigation, all copies of Confidential Discovery Materials shall

be promptly returned to the producing person, or, upon permission of the producing person,

destroyed, the completion of which to be confirmed in writing by the receiving party.

       19.     This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

       20.     Nothing herein shall prevent Sagi Genger from using, without restriction, any

materials that are publicly available, even if the same materials were previously obtained, in

whole or in part, from Orly Genger and designated "Confidential" hereunder so long as that

Confidential material was made public by sources other than Sagi or people working at his

direction. In addition, if a document is produced without confidentiality or other use restriction

in another case, then such document can be used without the restrictions set forth in this

Protective Order. However, a document designated "Confidential" hereunder does not lose its

confidentiality restriction merely because it is thereafter subpoenaed from another source that

does not designate such document as confidential; and if Sagi Genger subpoenas third parties to

obtain additional copies of material already designated Confidential by Orly Genger, then Sagi

Genger shall notify Orly Genger sufficiently in advance to permit her to designate the additional

materials Confidential pursuant to the terms of this Protective Order.




                                              7
  Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 8 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 8 of 9




       21.     Any third party that produces documents in this case shall have the right to

designate its production "Confidential" to the same extent as the parties to this Protective Order,

without having to execute this Protective Order.



         SO STIPULATED AND AGREED.

 KELLY DRYE & WARREN LLP                            KASOWITZ BENSON TORRES LLP


                                                           I
                                                               /vz___.
 John Dellaportas                                   Michael Paul Bowen
 K.1istina Allen                                    Andrew R. Kurland
 10 I Park A venue                                  1633 Broadway
 New York, New York 10178                           New York, New York 10019
 (212) 808-5000                                     (212) 506-1903

Attorneys for Sagi Genger                           Attorneys for Orly Genger




        SO ORDERED.        J.,/7Ir f
                                             Hon. Debraj:' Freeman
                                             United States Magistrate Judge




                                                8
  Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 9 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 9 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------X
dalia Genger,
                                                               No. 17-cv-08181-VSB-DCF
           Plaintiff,
                        -v-                                    NON-DISCLOSURE
                                                               AGREEMENT
sagi Genger,

          Defendantffhird-Party Plaintiff,

                        -v-

ORLY GENGER,

           Third-Party Defendant.
------------------------------------------------------X

        I, _ _ _ _ _ _ _ _ _ _ _ ___, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any tenn of the Protective Order could subject me to punishment for

contempt of Comi.



Dated: _ _ _ _ _ _ _ __
